Citation Nr: 0821527	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to eligibility for death pension benefits based 
on status as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Mary A. Browning, Attorney at 
Law, in her capacity as Project Director, 
Upper Midwest Pension Rights Project


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1948.   He died in May 1999.  The appellant seeks 
entitlement to death pension benefits based on status as the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a letter determination dated in March 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran and the appellant did not live together continuously 
from the date of marriage to the date of the veteran's death.

2.  There is no credible evidence to show that the separation 
between the veteran and the appellant was due to the 
misconduct of, or procured by, the veteran without fault on 
the part of appellant.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits based 
on status as the veteran's surviving spouse have not been 
met.  38 U.S.C.A. §§ 103, 5124 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).   However, 
element (4), the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).   



An August 2004 VCAA letter explained the evidence necessary 
to substantiate the appellant's claim for death pension 
benefits, as well as informed the appellant of what evidence 
was required to substantiate her claim.  This letter also 
informed her of her and VA's respective duties for obtaining 
evidence, as well as requested that the appellant submit any 
additional evidence in her possession pertaining to her 
claim. The required VCAA notice was completed in August 2004, 
prior to the initial adjudication in March 2005.   

Duty to assist

With regard to the duty to assist, the claims file contains 
correspondence from the veteran during his lifetime, the 
marriage certificate of the appellant and the veteran,  a 
report of VA post-service treatment of the veteran reflecting 
that he and the appellant were separated, the veteran's 
pension eligibility verification reports including his 
reports as to the status of his marriage, the appellant's 
contentions and written statements, a copy of the veteran's 
death certificate, and an August 2005 statement from a third 
party stating that to the best of the individual's knowledge 
the appellant and the veteran "lived continuously from the 
time they were married until his death."  The Board has 
reviewed the statements of the appellant and concludes that 
she has not identified further relevant available evidence 
not already of record.   The Board has reviewed the claims 
file, but has found nothing to suggest that there is any 
outstanding available evidence with respect to the 
appellant's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.


Law and Regulations

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54.  In the present case, the 
appellant seeks death pension benefits based on her claimed 
status as the veteran's surviving spouse.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 
3.53(b).
 
A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant. See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  See 38 U.S.C.A. § 5124(c); 38 C.F.R. § 
3.204(a)(2).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  See 38 C.F.R. § 3.204(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Analysis

A copy of a marriage certificate indicates that the veteran 
and the appellant were wed in March 1972.

In a January 1976 application for VA benefits, the veteran 
indicated that he had been married twice, that his present 
spouse had been married once, and that he would follow up 
with further information.  

A VA record of treatment in April 1988 indicates that the 
veteran had been married twice, was currently separated, and 
had no children.  

The next correspondence reflecting the veteran's marital 
status was an application for pension received in April 1990.  
In completing the application, the veteran indicated that he 
had been married twice, was currently married, that he did 
not live with his spouse, that he contributed nothing to his 
spouse's support, that they had been separated since 1982 
because they were incompatible, and that he did not know the 
current address of his spouse.

The veteran was awarded non-service-connected pension, 
effective from April 11, 1990, by a rating decision in June 
1990.

In May 1991, the veteran completed an Improved Pension 
Eligibility Verification Report (EVR) designated for a 
veteran with no dependents.  He indicated that he was married 
but not living with his spouse (that he was legally married, 
but separated from his spouse).  He indicated that he had 
provided no support for his spouse over the past 12 months.  
He indicated the date of separation as January 1975.  He 
further indicated that he had no dependent unmarried, 
natural, or legally adopted children, and no dependent step-
children.  
  
In May 1992 and May 1993, the veteran again submitted Pension 
EVRs designated for a veteran with no dependents.  He 
indicated that he was married but not living with his spouse 
(that he was legally married, but separated from his spouse).  
He indicated that he had provided no support for his spouse 
over the past 12 months.  He further indicated that he had no 
dependent unmarried, natural, or legally adopted children, 
and no dependent step-children.  

In May 1994, the veteran completed a Pension EVR designated 
for a veteran with no dependents.  He indicated that he was 
not married.  

The veteran's May 1999 death certificate indicates that he 
was married to the appellant at the time of his death.

Correspondence in the claims file indicates that the veteran 
resided at the same address from at least as early as January 
1976 through the date of his death.  

In August 2004, the appellant submitted a lengthy statement 
in support of her claim, in which she stated that she and the 
veteran had lived together from the date of their marriage 
until the time of the veteran's death, which contradicts the 
evidence received from the veteran during his lifetime.  She 
wrote in positive terms about the quality of their marriage 
and their closeness until the time of his death.

In August 2005, the RO received from the appellant a form 
with an illegible signature, in which a third party wrote 
that to the best of their knowledge, the veteran and the 
appellant "lived continuously from the time they were 
married until the veteran's death."  The Board finds this 
statement to be of very little probative value based on the 
lack of clear identification of the person who provided the 
statement, and the lack of any indication as to the basis of 
this person's knowledge.

In June 2006, the RO received from the appellant a lengthy 
statement on a VA Form 9, indicating that the veteran "would 
say that he was married but separated from his wife to gain 
favor from whatever female or entity he was after for 
services that were beneficial for his sake."  She wrote that 
he sought control over every aspect of her life, including 
her son's life, because he never had any children.  She 
wrote, "[n]ot living with spouse, but still married, and 
purchased a home for me to live in so that he could be free 
to live his life by any means necessary."  It was added that 
the veteran "adopted my son." 

The Board finds that the statements of the appellant are not 
consistent with one another, and viewed together and in the 
context of all information in the claims file, are not 
credible.  As noted above, her August 2004 statement 
describes the veteran and their marriage in positive terms, 
and indicates that she and the veteran had lived continuously 
together from the date of their marriage until the veteran's 
death.  In contrast, however, in a June 2006 statement, she 
reported that the veteran purchased a home for her to live so 
that he could "live his life by any means necessary," and 
that they were "in touch on a daily basis."  The Board 
further notes that appellant alleged that the veteran adopted 
their son, but in his EVRs the veteran consistently indicated 
he had no unmarried children, dependent legally adopted 
children, or dependent step-children.  Overall, the 
appellant's written statements appear internally 
inconsistent.  As a result, the Board finds that the 
appellant's statements are not credible and are of no 
significant probative value.  Of much greater probative value 
are the April 1988 VA record of medical treatment indicating 
that the veterans was separated from the appellant, and the 
several EVRs indicating that the appellant and the veteran 
were married but not living together.  Further, the veteran's 
application for pension received in April 1990 indicates that 
he and the appellant were separated, and that he did not know 
the present address of his spouse.  This indicates an 
independent intent on the part of the appellant to live 
separately, independently, and apart from the veteran.  
Otherwise, the veteran would at least have been apprised of 
her address.  There is no credible indication in the claims 
file that the separation from the appellant was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse.  The appellant alleges that they were not 
separated at all, and the veteran never provided details as 
to the circumstances of the separation.

Based on the foregoing, the Board finds that although the 
veteran and the appellant were married, the preponderance of 
the evidence shows that the appellant did not live with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, or that there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse.  The appellant's lack of credibility in 
this proceeding is a significant factor in the Board's 
determination in this regard.  As a result, the Board finds 
that the appellant is not a surviving spouse of the veteran.  
See 38 C.F.R. §§ 3.50(b); 3.53.  Accordingly, entitlement of 
the appellant to non-service-connected death pension 
benefits, based on status as the veterans' surviving spouse, 
is not warranted.  See 38 C.F.R. § 3.54.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

ORDER

Entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


